In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00080-CV
     ___________________________

THOMAS GEORGE CRAAYBEEK, Appellant

                    V.

MARILYN BRAUNE CRAAYBEEK, Appellee



   On Appeal from the 90th District Court
          Young County, Texas
          Trial Court No. 33086


  Before Womack, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                 I. INTRODUCTION

      Pro se Appellant Thomas George Craaybeek appeals from a default divorce

decree.1 But Appellant failed to adequately brief the issues he intended to raise for

our review, and his flagrant violations of the Rules of Appellate Procedure prevent us

from discerning the substance of his appeal. Consequently, we affirm.

                                 II. BACKGROUND

      Appellant filed three briefs with this court,2 none of which complied with the

Rules of Appellate Procedure.




      1
        “Technically, there can be no default judgment in a divorce action. As we
have in the past, we use the term default in the context of a divorce decree only for
lack of a better term.” Taylor v. Taylor, No. 02-19-00312-CV, 2021 WL 520452, at *1
n.1 (Tex. App.—Fort Worth Feb. 11, 2021, no pet.) (mem. op.) (internal citations and
quotation marks omitted) (quoting Watson v. Watson, 286 S.W.3d 519, 523 (Tex.
App.—Fort Worth 2009, no pet.), and Roa v. Roa, 970 S.W.2d 163, 165 n.2 (Tex.
App.—Fort Worth 1998, no pet.)).
      2
        Appellant also lodged accusations in his notice of appeal. However, a notice
of appeal is distinct from an appellant’s brief, and Appellant gave no indication that
he intended his notice of appeal to serve as his brief. Compare Tex. R. App. P. 25.1,
with Tex. R. App. P. 38.1, 38.8(a). Regardless, even if Appellant had so intended, the
notice of appeal did not comply with the briefing requirements in the Rules of
Appellate Procedure. See Tex. R. App. P. 38.1; Finster v. Finster, No. 02-19-00449-CV,
2020 WL 3730693, at *1 (Tex. App.—Fort Worth July 2, 2020, no pet.) (per curiam)
(mem. op.) (dismissing appeal because, even if appellant intended his notice of appeal
to serve as his brief, the notice did not comply with the briefing requirements).


                                          2
       The first of the three, Appellant’s original brief,3 contained a three-page

bulleted list of factual assertions followed by a two-paragraph string of unanalyzed

and largely unexplained legal accusations.4 Appellant appeared to allege bank fraud,

perjury, aggravated perjury, “violation of ex parte rules,” and infringement of his

constitutional rights, although the identities of the alleged perpetrators were unclear.

Appellant requested “a full and just hearing that would include independent audit[o]r

and appraiser to satisfy the suspect evaluation given and the requested relevant

documents subpoenaed to prove [his accusations].” There were no record references

or legal citations anywhere in Appellant’s original brief.


       3
        Appellant’s original, amended, and supplemental briefs were handwritten using
all capital letters. When quoting Appellant’s briefs, we have modified the
capitalization for ease of reading.
       4
        Appellant’s legal accusations were contained in the following two paragraphs
at the end of his original brief:

       Petitioner contends that ex parte was violated in fact. His right to due
       process was violated. The imposition of loss of property occurred—all
       in violation of petitioner[’]s civil and constitutional rights[.]

       Petitioner feels that he was prejudiced unfairly by the court and requests
       a full and just hearing that would include independent audit[o]r and
       appraiser to satisfy the suspect evaluation given and the requested
       relevant documents subpoenaed to prove not only perjury and/or
       aggr[a]vated perjury but quite possibly bank fraud to which should have
       been reported to the prosecuting attorney by the judge for further
       investigation when he received notification of the possibility of the crime
       (to which he hindered prosecution by the denial of subpoenaing the
       relevant documents) to w[hich] quite possibly made him a coconspirator
       or accessory after the fact according to federal law[.]


                                            3
        We notified Appellant that his original brief did not comply with the Rules of

Appellate Procedure, and we identified ten different deficiencies, including the

absence of (1) a statement of the case with appropriate record references, (2) a

statement of the issues presented, (3) a statement of facts with record references, (4) a

summary of the argument, (5) a legal argument with record references and citations to

legal authority, (6) a prayer, and (7) an appendix. See Tex. R. App. P. 38.1(d), (f–k).5

We gave Appellant an opportunity to correct these deficiencies by filing an amended

brief, and we reminded him that he would need to request leave of court if he

intended to raise new or different points in the amended brief. See Tex. R. App. P.

44.3.

        Appellant then filed an amended brief with none of the above-catalogued

issues remedied.6 As before, Appellant’s amended brief consisted of a three-page

bulleted list of factual assertions with no record references, no case law citations, and

no substantive legal analysis. And although Appellant purported to include some

statutory citations in his amended brief, many of these quasi-citations referenced

        In addition to the seven deficiencies listed above, Appellant’s original brief
        5

lacked (1) a listing of the identities of parties and counsel, (2) a table of contents, and
(3) an index of authorities. But see Tex. R. App. P. 38.1(a–c). The brief also lacked a
cover page in violation of our Local Rules. See 2d Tex. App. (Fort Worth) Loc. R.
1(A).

        Appellant’s amended brief remedied other deficiencies in his original brief by
        6

(1) including a cover page, (2) listing the identities of parties and counsel, and
(3) including a table of contents. See Tex. R. App. P. 38.1(a–b); 2d Tex. App. (Fort
Worth) Loc. R. 1(A).


                                            4
sources such as “Texas rules of court” or unidentified codes of the “Texas state

statutes.” Moreover, Appellant’s amended brief appeared to contain a host of new

legal allegations accusing the trial court, the trial court clerk, Appellee, and Appellee’s

trial counsel of various misdeeds—ranging from official misconduct, to violations of

the discovery rules, to presenting or using a record of a fraudulent court.7 But, as in

his original brief, Appellant did not explain how the alleged instances of misconduct

entitled him to relief on appeal.      In fact, it was unclear what relief Appellant’s

amended brief was seeking; Appellant removed his original request for a “hearing that

would include independent audit[o]r and appraiser,” and he merely requested “relief in

all law and equity that is entitled.”8 Although an appendix might have aided us in

understanding the issues Appellant intended to raise and the relief he sought,

Appellant failed to include one. But see Tex. R. App. P. 38.1(k).



      7
        Many of the allegations in Appellant’s amended brief appeared to target the
trial court and trial court clerk for allegedly failing to file, hear, or return various
motions. For example, Appellant claimed (1) that he “filed motion for bench warrant
that was neither heard or returned . . . [—]a violation of due process”; (2) that he
“submitted amended/modified petition for divorce . . . which never got filed[—]a
violation of due process, neglect of duty, violation of rules of court rules 11, 21, 22,
25, 26”; and (3) that the “District Clerk[’s] assert[ion] that the clerk[’]s record as
submitted to this [court] . . . [wa]s an accurate record . . . [was] § 37.03[—]aggravated
perjury.”
      8
        Appellant’s original brief similarly included a broad request for “all relief
entitled both in law and in equity.” However, Appellant’s accompanying request for a
“hearing that would include independent audit[o]r and appraiser” implicitly asserted
that such a hearing was the form of relief to which he believed he was entitled.


                                            5
       Approximately one month later, after Appellee had already filed a letter

indicating that she believed a responsive brief was unnecessary, Appellant filed an

“amended amended brief” without leave of court. But see Tex. R. App. P. 38.7; 2d

Tex. App. (Fort Worth) Loc. R. 1(B). In the interest of preserving Appellant’s right to

appeal, we accepted, filed, and liberally construed this document as a supplemental

brief. See Tex. R. App. P. 38.9. However, like his first two briefs, Appellant’s

supplemental brief lacked any record references, case law citations, or substantive

legal analysis.9   And the supplemental brief contained still more allegations of

misconduct, further muddying the issues Appellant intended to raise for our review.10




      Appellant’s supplemental brief, like his amended brief, did not include an
       9

appendix and requested “all relief that he [wa]s entitled [to] both in equity and law.”

        For example, Appellant’s supplemental brief alleged that the trial court
       10

violated “the rules of court” by failing to “notif[y] the prosecuting attorney when
[A]ppellee was accused of bank fraud/theft” and that the trial court then “hinder[ed]
or conceal[ed] it by not allowing the subpoena of the relevant documents.” Appellant
claimed that the trial court’s actions made the judge “an accompli[ce] himself under
federal law,” citing Title 18, Sections 3 and 4 of the United States Code. See
18 U.S.C.A. §§ 3–4.

        Such claims were reminiscent of, though different from, many of the
accusations Appellant lodged in his notice of appeal; namely, that Appellee committed
theft, that it “was ignored by the [trial] court,” and that “this ma[de] the [trial] court a
now accessory after the fact according to federal law 18 U[.]S[.]C[.A.] § 3 and
18 U[.]S[.]C[.A.] § 4.”


                                             6
                                   III. DISCUSSION

      An appellant’s brief must substantially comply with the Rules of Appellate

Procedure—even if the appellant is pro se.11 See Tex. R. App. P. 38.9; Rahman,

2020 WL 2202450, at *2; Miller v. AT & T Stadium, No. 02-16-00434-CV, 2017 WL

1352124, at *2 (Tex. App.—Fort Worth Apr. 13, 2017, pet. denied) (per curiam)

(mem. op.).     As with other error-preservation requirements, “[o]ur procedural

[briefing] rules are technical, but not trivial.” Burbage v. Burbage, 447 S.W.3d 249, 258

(Tex. 2014) (discussing practical importance of preservation requirements).         The

formal briefing requirements in the Rules of Appellate Procedure are intended to

ensure, among other things, that an appellate court has the information necessary to

resolve the relevant issues while maintaining its role as a neutral adjudicator. Tex. R.

App. P. 38.9; see Rahman, 2020 WL 2202450, at *2; Ihnfeldt v. Reagan, No. 02-14-00220-

CV, 2016 WL 7010922, at *9 (Tex. App.—Fort Worth Dec. 1, 2016, pet. denied)

(mem. op.). Thus, to substantially comply with the Rules of Appellate Procedure, an

appellant’s brief must, at a minimum, (1) not “flagrantly violat[e]” the formal briefing

requirements; and (2) present the issues, facts, and legal authorities so as to “acquaint

the court with the issues in [the] case and . . . enable the court to decide the case.”


      11
         “Pro se appellants are held to the same standards as licensed
attorneys[;] . . . otherwise, pro se parties would be given an unfair advantage over
parties represented by counsel.” Taylor, 2021 WL 520452, at *1 (cleaned up); accord
Rahman v. Discover Bank, No. 02-19-00182-CV, 2020 WL 2202450, at *2 (Tex. App.—
Fort Worth May 7, 2020, no pet.) (per curiam) (mem. op.).


                                           7
Tex. R. App. P. 38.9; see Horton v. Stovall, 591 S.W.3d 567, 569–70 (Tex. 2019) (per

curiam). Failure to adequately brief an issue results in waiver of the complaint. See

O’Neal v. Dale, No. 02-20-00173-CV, 2021 WL 210848, at *8 (Tex. App.—Fort Worth

Jan. 21, 2021, no pet.) (mem. op.); Rahman, 2020 WL 2202450, at *2.

      We construe appellate briefs “liberally, but reasonably” so that the right to

appeal is not unnecessarily lost by waiver, and we will “not dismiss an appeal for a

procedural defect whenever any arguable interpretation of the Rules of Appellate

Procedure would preserve the appeal.” Horton, 591 S.W.3d at 569–70; Ryland Enter.,

Inc. v. Weatherspoon, 355 S.W.3d 664, 665 (Tex. 2011) (per curiam) (quoting Verburgt v.

Dorner, 959 S.W.2d 615, 616 (Tex. 1997)); see Tex. R. App. P. 38.9; Lion Copolymer

Holdings, LLC v. Lion Polymers, LLC, 614 S.W.3d 729, 732 (Tex. 2020) (per curiam).

Here, however, Appellant failed to substantially comply with any arguable

interpretation of the Rules; he flagrantly violated the briefing requirements, and his

violations prevent us from discerning—much less resolving—the merits of his appeal.

A. Appellant flagrantly violated the formal Rules of Appellate Procedure.

      Despite receiving a reasonable opportunity to cure the defects in his briefing,

Appellant flagrantly violated the formal requirements of the Rules of Appellate

Procedure. See Tex. R. App. P. 38.9(a) (discussing “[f]ormal [d]efects” and potential

consequences of “flagran[t] violat[ions]” of the formal briefing requirements).

      The Rules require an appellant’s brief to include, among other things, (1) a

statement of “the nature of the case[,] . . . the course of proceedings, and the trial

                                           8
court’s disposition”; (2) a concise statement of “all issues or points presented for

review”; (3) a statement of facts “pertinent to the issues or points presented . . . [and]

supported by record references”; (4) a succinct and clear summary “of the arguments

made in the body of the brief”; (5) a “clear and concise [legal] argument for the

contentions made[] with appropriate citations to authorities and to the record”; (6) a

prayer “stat[ing] the nature of the relief sought”; and (7) an appendix containing, at a

minimum, the “judgment . . . from which relief is sought.”            See Tex. R. App.

P. 38.1(d), (f–k). Neither Appellant’s original brief nor his amended brief contained

any of the listed items. Indeed, although Appellant was given the opportunity to

correct his noncompliant original brief, and although we listed the deficiencies and

identified the applicable Rules of Appellate Procedure for him, Appellant’s amended

brief again violated these same Rules. See Tex. R. App. P. 38.1(d), (f–k), 38.9(a), 44.3;

Cf. Horton, 591 S.W.3d at 568–70 (holding appellant was entitled to “a reasonable

opportunity to cure” the formal defects in his briefing).

      Moreover, Appellant’s amended brief lodged new accusations in an attempt to

expand the issues raised in his original brief—despite our express caution not to use

his amended brief for this purpose without requesting leave to do so. See Tex. R.

App. P. 38.7; 2d Tex. App. (Fort Worth) Loc. R. 1(B); Hancock v. Walker, 873 S.W.2d

422, 424 (Tex. App.—Fort Worth 1994, orig. proceeding) (refusing to consider new

issue raised in reply brief without leave of court); Faour v. Koenig, 662 S.W.2d 751, 751

(Tex. App.—Houston [14th Dist.] 1983, writ ref’d n.r.e.) (refusing to consider new

                                            9
issues raised in amended brief without leave of court); see also Standard Fruit &

Vegetable Co. v. Johnson, 985 S.W.2d 62, 65 (Tex. 1998) (recognizing that a party must

seek leave to file amended or supplemental briefing and an appellate court has

discretion as to whether to allow such briefing). Appellant then repeated the error in

his supplemental brief by lodging still more accusations and further obscuring the

issues he intended to raise for our review.

      Thus, despite receiving “a reasonable time to correct or amend” the formal

defects in his briefing, Appellant repeatedly and flagrantly violated any arguable

interpretation of the formal Rules of Appellate Procedure. Tex. R. App. P. 44.3; see

Tex. R. App. P. 38.9(a).

B. Appellant’s Rule violations rendered his briefing substantively defective.

      Furthermore, Appellant’s formal Rule violations were not “harmless procedural

defects” but rendered his briefing substantively inadequate.          See Tex. R. App.

P. 38.9(b) (discussing potential consequences of “[s]ubstantive [d]efects” in briefing);

Cf. Horton, 591 S.W.3d at 567, 670 (discouraging appellate courts from “disposing of

appeals based on harmless procedural defects” if such defects “can be easily

corrected” (quoting Silk v. Terrill, 898 S.W.2d 764, 766 (Tex. 1995) (per curiam))); Perry

v. Cohen, 272 S.W.3d 585, 587 (Tex. 2008) (per curiam) (similar).

      Neither Appellant’s original brief nor his amended brief contained any record

references, case law citations, or coherent legal analysis. Even liberally construing

Appellant’s three briefs together, these deficiencies prevent us from discerning the

                                              10
issues Appellant intended to raise for our review or the relief he sought—much less

the legal and factual support for his arguments. See Tex. R. App. P. 38.9.

      Although we construe appellate briefs liberally, our construction cannot be so

liberal that we “abandon [our] role as a neutral adjudicator” and assume the role of an

advocate. Ellis v. Barineau, No. 02-19-00252-CV, 2020 WL 2608410, at *2 n.1 (Tex.

App.—Fort Worth May 21, 2020, no pet.) (mem. op.). “[A]ppellate courts have no

duty—or even the right—to perform an independent review of the record and the

applicable law to determine whether there was error”; we cannot “make the party’s

arguments for [hi]m, and then adjudicate the case based on the arguments we have

made on [his] behalf.”12 Id.; Rahman, 2020 WL 2202450, at *2; see Taylor, 2021 WL

520452, at *2 (“We cannot speculate as to the specific legal bases for Appellant’s

challenges to the trial court’s divorce decree, nor can we redraft and articulate for

Appellant what we think she meant to raise on appeal.” (cleaned up)). Rather, “[i]t is

an appellant’s burden to discuss his assertions of error,” to cite and expound “the

facts and the authorities relied upon,” and to “put forth some specific argument and

analysis showing that the record and the law support his contention[s].” Rahman,

2020 WL 2202450, at *2; Gonzalez v. VATR Const. LLC, 418 S.W.3d 777, 784 (Tex.

App.—Dallas 2013, no pet.); see O’Neal, 2021 WL 210848, at *8 n.4 (quoting Gonzalez

      12
        In fact, “[i]n civil cases, we have no discretion to consider an issue not raised
in appellant’s brief, even if the court may perceive that the ends of justice seem to
require it.” Rahman, 2020 WL 2202450, at *2 (quoting Liles v. Contreras, 547 S.W.3d
280, 296 (Tex. App.—San Antonio 2018, pet. denied)).


                                           11
for the rule that “merely uttering brief conclusory statements, unsupported by legal

citations” is insufficient).

       Here, Appellant’s failure to comply with the formal Rules of Appellate

Procedure resulted in his failure to fulfill the fundamental purpose of an appellant’s

brief: to “acquaint[ this] court with the issues” and “present argument [sufficient

to] . . . enable the court to decide the case.” Tex. R. App. P. 38.9. Such a lapse

cannot be interpreted away by a liberal construction of Appellant’s briefing. See Miller,

2017 WL 1352124, at *2 (recognizing that “[t]he substantive defects in Appellant’s

amended brief prevent Appellees and the court from understanding what her issues

are and preclude an opinion on the merits”). Appellant has therefore waived his

complaints due to inadequate briefing, and nothing is presented for our review. See

Tex. R. App. P. 38.9; Rahman, 2020 WL 2202450, at *2 (“When appellate issues are

not supported by argument, citations to the record, or legal authority, nothing is

presented for review.”); Sister Initiative, LLC v. Broughton Maint. Ass’n, No. 02-19-

00102-CV, 2020 WL 726785, at *25 (Tex. App.—Fort Worth Feb. 13, 2020, pet.

denied) (mem. op.) (holding “appellant’s failure to cite legal authority to or provide

substantive analysis of a legal issue presented result[ed] in waiver of the appellant’s

complaint”); Toldson v. Denton Indep. Sch. Dist., No. 02-18-00394-CV, 2019 WL

6205245, at *13–14 (Tex. App.—Fort Worth Nov. 21, 2019, no pet.) (mem. op.)

(holding appellant’s failure to cite the record and explain his conclusory legal

allegations waived his complaint); Ihnfeldt, 2016 WL 7010922, at *9 (“When appellate

                                           12
issues are not supported by argument, citations to the record, or legal authority,

nothing is presented for review.”).

                                  IV. CONCLUSION

       Appellant has failed to substantially comply with the Rules of Appellate

Procedure, and the flagrant formal defects in his briefing prevent this court from

discerning or addressing the merits of his appeal. Therefore, we overrule any issues

Appellant intended to raise and affirm the trial court’s judgment. See Tex. R. App.

P. 38.1, 38.9.


                                                   /s/ Dana Womack

                                                   Dana Womack
                                                   Justice

Delivered: May 6, 2021




                                        13